Title: From Thomas Jefferson to James Madison, 18 September 1801
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Sep. 18. 1801.
Your favor of the 16th. by post & 17th. by mr Davis have been duly recieved. he has not yet opened himself to me; but I shall assure him that nothing can [be] said here on the subject, nor determined on but when we shall be together at Washington. I have a letter from mr Gallatin whose only doubt is whether Rogers should be removed. if he is, he seems clear Davis had better have the appointment.—I think it will be better to postpone an answer to Govr. Clinton on Brant’s proposition till we can be together at Washington. in fact [it] belongs to the War department.—Genl. Pickens is arrived at S.W. [point] which [answers] mr Preston’s application.—I wrote to the Secretary of the [Navy] Sep. 5. to have the Boston expedited. I have a letter from him dated Baltimore Sep. 11. he had not then recieved mine. he had just lost his eldest son. it is pretty [evident] we shall be at Washington in time to dispatch papers for the Chancellor. for that reason I retain the several commissions signed by you and forwarded yesterday, not being satisfied which we had better use. I am satisfied we ought not to keep Murray there […] on so slender a business. I count fully myself the 1st Consul will ratify on condn. of an abandonment of spoliations on our part. if he does not, would it not be better to give the Chancellor a power […] to execute the article for the [restitution] of prizes, and leave to the Senate whether any new [modifications] shall be agreed to? you know my opinion [as to] the importance of the ratificn. but all this shall be the subject [of consultation] when we meet. I return all your papers except [those] applying for offices, which I imagine had better be in my bundle. I shall see you on Saturday or Sunday if you be not gone. my respects to the ladies & affectionate attachment to yourself.
Th: Jefferson
